UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 00-6173



KEITH PRINCETON BROWN,

                                              Plaintiff - Appellant,

          versus


MITCH FRANKS, Assistant Warden; UNKNOWN DEFEN-
DANTS, sued in their individual and official
capacities,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Catherine C. Blake, District Judge. (CA-
99-238-CCB)


Submitted:   June 15, 2000                 Decided:   June 28, 2000


Before NIEMEYER and MOTZ, Circuit Judges, and HAMILTON, Senior Cir-
cuit Judge.


Affirmed by unpublished per curiam opinion.


Keith Princeton Brown, Appellant Pro Se. John Joseph Curran, Jr.,
Attorney General, Stephanie Judith Lane-Weber, Assistant Attorney
General, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Keith P. Brown appeals the district court’s order denying re-

lief on his complaint filed under the Americans with Disabilities

Act (ADA) and 42 U.S.C.A. § 1983 (West Supp. 2000).     We have re-

viewed the record and the district court’s opinion and find no

reversible error.   As to the § 1983 claim, we affirm on the reason-

ing of the district court.   See Brown v. Franks, No. CA-99-238-CCB

(D. Md. Dec. 21, 1999).*     To the extent that Brown appeals the

court’s ruling on the ADA claim, we decline to address this claim

because Brown has failed to raise the issue in his informal brief.

See 4th Cir. R. 34(b).   We dispense with oral argument because the

facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                           AFFIRMED




     *
       Although the district court’s order is marked as “filed” on
December 20, 1999, the district court’s records show that it was
entered on the docket sheet on December 21, 1999. It is the date
the order was entered on the docket sheet that we take as the
effective date of the district court’s decision. See Fed. R. Civ.
P. 58 and 79(a); Wilson v. Murray, 806 F.2d 1232, 1234-35 (4th Cir.
1986).


                                 2